DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-18, in the reply filed on 5/17/2022 is acknowledged.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 1/29/2020 and 1/27/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moberg et al. (US 2006/0184154 A1).
Regarding claim 1, Moberg discloses a method of detecting an occlusion in a fluid path (see par. [0003], Fig. 4), the method comprising: 
operating, by a control module (control circuitry 422) of an infusion device (see Fig. 4), a driver module (power supply 420) to provide energy to an actuation arrangement (motor 403) to achieve a commanded actuation state (see par. [0192]-[0193] – power is supplied to the motor 403 to produce a drive count), wherein the actuation arrangement (motor 403) is coupled to a plunger (plunger slide 405) configured to deliver fluid via the fluid path (see par. [0072]); 
obtaining, by the control module (control circuitry 422), a measured actuation state (see par. [0192]-[0193] – power to the motor 403 is turned off to produce a coast count) of the actuation arrangement (motor 403) via a sensing arrangement (encoder, not shown – see par. [0079]); and 
detecting, by the control module (control circuitry 422), an occlusion condition based on a relationship between the commanded actuation state (drive count) and the measured actuation state (coast count) (see par. [0190]-[0191] and [0194]).

Regarding claim 2, Moberg discloses the method of claim 1, wherein obtaining the measured actuation state (coast count) comprises obtaining the measured actuation state (coast count) while the actuation arrangement (motor 403) is de-energized after operating the driver module (power supply 420) to provide the energy to the actuation arrangement (motor 403) to achieve the commanded actuation state (drive count), wherein detecting the occlusion condition comprises detecting the occlusion condition when a difference between the commanded actuation state (drive count) and the measured actuation state (coast count) is greater than an occlusion detection threshold (see par. [0160] and [0198]-[0199]).

Regarding claim 3, Moberg discloses the method of claim 2, wherein: operating the drive module (power supply 420) comprises operating the drive module (power supply 420) to provide current flow to the actuation arrangement (motor 403) to achieve the commanded actuation state (drive count) for a first drive cycle (see par. [0143]-[0144]); and obtaining the measured actuation state (coast count) comprises obtaining the measured actuation state (coast count) prior to operating the driver module (power supply 420) for a subsequent drive cycle (see par. [0143]-[0144]).

Regarding claim 4, Moberg discloses the method of claim 3, wherein: the actuation arrangement (motor 403) comprises a motor (motor 403) having a rotor (see par. [0076]) coupled to the plunger (plunger slide 405) (see Fig. 4, par. [0077]); the sensing arrangement (encoder, not shown) comprises a rotor sensing arrangement (an encoder is a sensing arrangement for a rotor, see par. [0079]); the commanded actuation state (drive count) comprises a commanded rotor position (drive count); and the measured actuation state (coast count) comprises a measured rotor position (coast count).

Regarding claim 5, Moberg discloses the method of claim 1, further comprising: identifying an initial resting actuation state (initial at-rest position) via the sensing arrangement (encoder, not shown) prior to providing a reference amount of input power to the actuation arrangement (motor 403) (see par. [0076] and [0192]-[0193]); and determining the commanded actuation state (drive count) based on the initial resting actuation state (initial at-rest position) and the reference amount of input power (par. [0076] and [0192]-[0193]), wherein: operating the driver module (power supply 420) comprises operating the driver module (power supply 420) to provide the reference amount of input power to the actuation arrangement (motor 403) (par. [0076] and [0192]-[0193]); obtaining the measured actuation state (coast count) of the actuation arrangement (motor 403) comprises obtaining the measured actuation state (coast count) resulting from the reference amount of input power (par. [0076] and [0192]-[0193]); and detecting the occlusion condition comprises detecting the occlusion condition when a difference between the commanded actuation state (drive count) and the measured actuation state (coast count) is greater than an occlusion detection threshold (see par. [0160] and [0198]-[0199]).

Regarding claim 6, Moberg discloses the method of claim 5, wherein: the actuation arrangement (motor 403) comprises a motor (motor 403) having a rotor (see par. [0076]) coupled to the plunger (plunger slide 405) (see Fig. 4, par. [0077]); the sensing arrangement (encoder, not shown) comprises a rotor sensing arrangement (an encoder is a sensing arrangement for a rotor, see par. [0079]); the commanded actuation state (drive count) comprises an expected rotor position (a drive count is a position traveled by the rotor when the motor is powered on, i.e. an expected rotor position); and the measured actuation state (coast count) comprises a measured rotor position (a coast count is a position traveled by the rotor when the motor is powered off and measured by the encoder, i.e. a measured rotor position) (see par. [0192]-[0193]).

Regarding claim 7, Moberg discloses the method of claim 1, further comprising determining a measured acceleration parameter (measured change in the speed of the rotor) for a drive cycle based at least in part on the measured actuation state (coast count), wherein detecting the occlusion condition comprises detecting the occlusion condition based on a difference between the measured acceleration parameter and a reference acceleration parameter for achieving the commanded actuation state (drive count) (see par. [0031] and [0205] – Moberg dynamically measures change in the speed/position of the rotor over time). 

Regarding claim 8, Moberg discloses the method of claim 7, wherein: the actuation arrangement (motor 403) comprises a motor (motor 403) having a rotor (see par. [0076]) coupled to the plunger (plunger slide 405) (see Fig. 4, par. [0077]); the sensing arrangement (encoder, not shown) comprises a rotor sensing arrangement (an encoder is a sensing arrangement for a rotor, see par. [0079]); and the measured actuation state (coast count) comprises a measured rotor position (a coast count is a position traveled by the rotor when the motor is powered off and measured by the encoder, i.e. a measured rotor position) (see par. [0192]-[0193]).
Regarding claim 9, Moberg discloses the method of claim 1, the actuation arrangement (motor 403) comprising a motor (motor 403) having a rotor (see par. [0076]) coupled to the plunger (plunger slide 405) (see Fig. 4, par. [0077]), the method further comprising determining an expected rotor position (a drive count is a position traveled by the rotor when the motor is powered on, i.e. an expected rotor position) during operation of the driver module (power supply 420) to provide the energy to the motor (motor 403) to achieve a commanded rotor position (an drive count/expected rotor position is the position of the rotor due to the power being supplied to the motor, so the drive count/expected rotor position is the rotor position “commanded” by the amount of power supplied to the motor), wherein: 
obtaining the measured actuation state (coast count) comprises obtaining a measured rotor position (a coast count is a position traveled by the rotor when the motor is powered off and measured by the encoder, i.e. a measured rotor position) via a rotor sensing arrangement (an encoder is a sensing arrangement for a rotor, see par. [0079]); and 
detecting the occlusion condition comprises detecting the occlusion condition when a difference between the expected rotor position (a drive count is a position traveled by the rotor when the motor is powered on, i.e. an expected rotor position) and the measured rotor position (a coast count is a position traveled by the rotor when the motor is powered off and measured by the encoder, i.e. a measured rotor position) is greater than an occlusion detection threshold (see par. [0160] and [0198]-[0199]).

Regarding claim 10, Moberg discloses the method of claim 9, wherein determining the expected rotor position (a drive count is a position traveled by the rotor when the motor is powered on, i.e. an expected rotor position) comprises determining the expected rotor position (a drive count is a position traveled by the rotor when the motor is powered on, i.e. an expected rotor position) based on a commutation state for the motor (motor 403) (the drive count/expected rotor position is a position traveled by the rotor when the motor is powered on, i.e. the current is commuted to the motor).

Regarding claim 11, Moberg discloses an infusion device (see Fig. 4) comprising:
an actuation arrangement (motor 403) coupled to a plunger (plunger slide 405) to deliver fluid via a fluid path (see Fig. 4, par. [0072]);
a driver module (power supply 420) coupled to the actuation arrangement (motor 403) to selectively provide input power to the actuation arrangement (motor 403) (see par. [0192]-[0193]);
a sensing arrangement (encoder, not shown – see par. [0079]) to measure actuation of the actuation arrangement (motor 403) (see par. [0192]-[0193]); and
a control module (control circuitry 422) coupled to the driver module (power supply 420) and the sensing arrangement (encoder, not shown) to operate the driver module (power supply 420) to provide input power to the actuation arrangement (motor 403) to achieve a commanded actuation state (drive count, see par. [0192]-[0193], note: the drive count is a result of power being supplied to the motor, so the drive count is a commanded actuation state of the motor), obtain a measured actuation state (coast count) of the actuation arrangement (motor 403) using the sensing arrangement (encoder, not shown) (see par. [0192]-[0193] – power to the motor 403 is turned off and the resulting rotor position is measured by the encoder to determine a coast count), and detect an anomalous condition (occlusion) based on a relationship between the commanded actuation state (drive count) and the measured actuation state (coast count) (see par. [0190]-[0191] and [0194]).

Regarding claim 12, Moberg discloses the infusion device of claim 11, wherein: the actuation arrangement (motor 403) comprises a motor (motor 403) having a rotor (see par. [0076]) coupled to the plunger (plunger slide 405) (see Fig. 4, par. [0077]); the sensing arrangement (encoder, not shown) comprises a rotor sensing arrangement (an encoder is a sensing arrangement for a rotor, see par. [0079]); the commanded actuation state (drive count) comprises a commanded rotor position (drive count); and the measured actuation state (coast count) comprises a measured rotor position (coast count).

Regarding claim 13, Moberg discloses the infusion device of claim 12, wherein: the measured actuation state (coast count) is obtained when the motor (motor 403) is de-energized prior to initiation of a subsequent drive cycle (see par. [0143]-[0144]); and the anomalous condition (occlusion) comprises an occlusion condition (occlusion) with respect to the fluid path detected when a difference between the commanded rotor position (drive count) and the measured rotor position (coast count) is greater than an occlusion detection threshold (see par. [0160] and [0198]-[0199]).

Regarding claim 14, Moberg discloses the infusion device of claim 11, wherein: the input power is configured to achieve a test amount of actuation (power supplied from power supply 420 actuates the motor 403); the control module (control circuitry 422) identifies an initial resting actuation state (initial at-rest position) via the sensing arrangement (encoder, not shown) prior to operating the drive module (power supply 420) to provide the input power and determines the commanded actuation state (drive count) based on the initial resting actuation state (initial at-rest position) and the test amount of input power (par. [0076] and [0192]-[0193]); and the anomalous condition (occlusion) comprises an occlusion condition (occlusion) detected when a difference between the commanded actuation state (drive count) and the measured actuation state (coast count) is greater than an occlusion detection threshold (see par. [0160] and [0198]-[0199]).

Regarding claim 15, Moberg discloses the infusion device of claim 14, wherein: the actuation arrangement (motor 403) comprises a motor (motor 403) having a rotor (see par. [0076]) coupled to the plunger (plunger slide 405) (see Fig. 4, par. [0077]); the sensing arrangement (encoder, not shown) comprises a rotor sensing arrangement (an encoder is a sensing arrangement for a rotor, see par. [0079]); the commanded actuation state (drive count) comprises an expected rotor position (a drive count is a position traveled by the rotor when the motor is powered on, i.e. an expected rotor position); and the measured actuation state (coast count) comprises a measured rotor position (a coast count is a position traveled by the rotor when the motor is powered off and measured by the encoder, i.e. a measured rotor position) (see par. [0192]-[0193]).

Regarding claim 16, Moberg discloses the infusion device of claim 11, wherein the control module (control circuitry 422) determines a measured acceleration parameter (measured change in the speed of the rotor) for a drive cycle based at least in part on the measured actuation state (coast count), identifies a reference acceleration parameter (expected change in rotor speed/position corresponding to the amount of power supplied to the motor 403) for achieving the commanded actuation state (drive count) for the drive cycle, and detects the anomalous condition (occlusion) based on a difference between the measured acceleration parameter and the reference acceleration parameter (see par. [0031] and [0205] – Moberg dynamically measures change in the speed/position of the rotor over time). 

Regarding claim 17, Moberg discloses the infusion device of claim 16, wherein: the actuation arrangement (motor 403) comprises a motor (motor 403) having a rotor (see par. [0076]) coupled to the plunger (plunger slide 405) (see Fig. 4, par. [0077]); the sensing arrangement (encoder, not shown) comprises a rotor sensing arrangement (an encoder is a sensing arrangement for a rotor, see par. [0079]); the measured actuation state (coast count) comprises a measured rotor position (a coast count is a position traveled by the rotor when the motor is powered off and measured by the encoder, i.e. a measured rotor position) (see par. [0192]-[0193]); and the anomalous condition (occlusion) comprises an occlusion condition (occlusion) with respect to the fluid path (see par. [0190]).

Regarding claim 18, Moberg discloses the infusion device of claim 11, wherein: the actuation arrangement (motor 403) comprises a motor (motor 403) having a rotor (see par. [0076]) coupled to the plunger (plunger slide 405) (see Fig. 4, par. [0077]); the sensing arrangement (encoder, not shown) comprises a rotor sensing arrangement (an encoder is a sensing arrangement for a rotor, see par. [0079]); the measured actuation state (coast count) comprises a measured rotor position (a coast count is a position traveled by the rotor when the motor is powered off and measured by the encoder, i.e. a measured rotor position); the commanded actuation state (drive count) comprises a commanded rotor position (an drive count/expected rotor position is the position of the rotor due to the power being supplied to the motor, so the drive count/expected rotor position is the rotor position “commanded” by the amount of power supplied to the motor) (see par. [0192]-[0193]); and the control module (control circuitry 422) determines an expected rotor position (a drive count is a position traveled by the rotor when the motor is powered on, i.e. an expected rotor position) based on a commutation state for the motor (motor 403) (the drive count/expected rotor position is a position traveled by the rotor when the motor is powered on, i.e. the current is commuted to the motor) during operation of the driver module (power supply 420) to achieve the commanded rotor position (drive count) and detects an occlusion condition (occlusion) with respect to the fluid path  when a difference between the expected rotor position (a drive count is a position traveled by the rotor when the motor is powered on, i.e. an expected rotor position) and the measured rotor position (a coast count is a position traveled by the rotor when the motor is powered off and measured by the encoder, i.e. a measured rotor position) is greater than an occlusion detection threshold (see par. [0160] and [0198]-[0199]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783